S. H. KAUFMAN, District Judge.
Although this defendant refused to be represented by counsel, the facts relating to the charges against him were fully canvassed and discussed with the defendant before he was permitted to plead guilty. He was fully advised of his rights and had a complete under*928standing of the facts and charges against him. ' The defendant requested that in imposing sentence the court take into account not only the instant indictment but also the fact that charges were pending against him in many of the ■district courts of the United States.
The Government recommended a sentence of 15 years. This, according to the defendant, was a fair recommendation if it included consideration of the .many other charges against him.. His /only reqüest was that the proposed sentence run concurrently with a sentence tie was then serving. That request was granted!'.
Oral argument, as requested by the defendant, would serve no useful purpose. This application for a reduction of sentence is denied.